Per Curiam.
There was presented a question of fact as to whether plaintiff had not fully performed so as to entitle him to compensation under his contract with the defendant.
It follows, therefore, that the judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Judgment dismissing the complaint at the close of plaintiff’s ease unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.